Per curiam:  (1) The Court has duly considered the motion for re-hearing, and have come to the conclusion that it must be denied. We have re-examined the decision given in this case, and are fully satisfied with it. There is another reason why the re-hearing cannot be granted: The motion for the re-hearing was not made until the second term of the Court, after the opinion was delivered. No sufficient reason was shown why this motion was not made at an earlier period. To permit parties to come into Court, several times after a judgment is rendered, and ask for, and obtain a re-hearing, would be to render the decisions of the Court uncertain, and leave the rights of the parties unsettled. At a former term of this Court, a motion was made for a re-hearing of several cases, some of which were decided two or three years, and some as long as seven years before. This proceeding was wholly irregular, and was not tolerated by the Court, and the motions were consequently denied. There was a rule adopted several years since, which seems to have been neglected to be entered, “Thatmotions for a re-hearing must he made at the same term of the Court at which the opinion is delivered.” The Court is of the opinion that it is safest and proper to abide by such a rule. • The motion for a re-hearing must therefore be denied. Motion denied.   Lockwood, Justice, was not present when this motion was made, and gave no opinion.